DETAILED ACTION
This action is pursuant to the claims filed on September 22nd, 2022. Currently, claims 1-22 are pending with claims 1, 12, 19, and 20 amended. Below follows a complete final action on the merits of claims 1-22. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The amendment filed September 22nd, 2022 has been entered. Claims 1-22 remain pending in the application. 
Response to Arguments
Applicant's arguments filed September 22nd, 2022 have been fully considered but they are not persuasive. 
In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
In response to Applicant’s arguments on page 6 that Swarup, Rhee, Proch, Ward, and Kumar alone and in combination with each other, fail to disclose, suggest each and every feature recited in claim 12, the Examiner respectfully disagrees on the grounds that Ward discloses the new limitation of “to provide a variable evacuation rate for said pump”, as detailed in the updated rejection for claim 12, below. 
In response to Applicant’s arguments on page 8 that a person having ordinary skill in the art would not be motivated to change the predetermined evacuation rate to a variable evacuation rate at least because Proch’s pump reverses the flow of fluid for a short period of time merely to evacuate any fluid remaining on the distal end, the Examiner respectfully disagrees on the grounds that Proch is only relied upon for the teachings of the direction of matter being moved by the pump (so modifying Rhee’s pump to withdraw matter) and the variable rate is taught by Ward. Additionally, the Examiner would like to note that modifying a predetermined evacuation rate with a variable evacuation rate is a simple substitution with predictable results, with the predictable results being providing a controllable evacuation rate in response to generated smoke/gas/byproducts/etc. 
Applicant argues independent claims 1, 19 and 20 with the same remarks as independent claim 12, for which the Examiner’s response for claim 1 applies, too. 
Applicant argues that the additional references relied upon fail to remedy the deficiencies of those used for independent claim 1 (and/or 12, 19 and 20), the Examiner respectfully disagrees on the grounds laid out above for independent claim 1, in which the rejection for claim 1 is also maintained and therefore the rejection for all dependent claims are also maintained. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-6, 8-10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Swarup et al (US PGPUB: 2009/0088774) in view of Rhee et al (US PGPUB: 2014/0005668), and further in view of Ward (US PGPUB: 2012/0197250).  
Regarding independent claim 1, Swarup discloses a robotic surgical tool (400), comprising: 
an end effector (414) comprising an energy delivery surface (582A-B; [0145]); 
a channel extending to said end effector ([0131] refers to flush tube 476 in shaft 416 for fluid transport to the target site, interpreted as channel); and 
a proximal interface (combination of interface 412 and adapter 228) for releasable engagement with a robotic tool driver ([0075] refers to the connection to rotatable drivers), wherein said proximal interface comprises: 
a plurality of rotary drivers (234/418) comprising a first rotary driver (see first rotary driver in figure 4F; [0075], [0134]) drivable by a first robotic input of the robotic tool driver ([0084]: the operator O at the surgical master control console 150 may turn the rotatable drivers (418) in one direction from center; where an operator remotely turning rotatable drivers is transmitted as a robotic input at the control console/robotic tool driver). 
Although Swarup discloses the rotary drivers are rotated to actuate the systems and tools of the robotic surgical instrument (101; [0081]), Swarup fails to teach the proximal interface comprising a pump coupled to a channel and driven by the first rotary driver, wherein the first rotary driver is configured to rotate at a variable rate to provide an adjustable power level for said pump. 
However, Rhee discloses a surgical tool (Fig. 48: 1520) comprising a proximal interface (1522) for mounting the surgical tool on a robotic surgical system ([0184]). The proximal interface (1522) includes a fluid management system (1521). This fluid management system comprises a pump (1528) fluidically coupled to a channel (1512; [0185]) and driven by a first rotary driver (drive assembly 1506 including roller 1530). The rotary driver (1530) rotates at a variable rate to provide an adjustable power level for the pump ([0182] discusses the pump is driven by the drive assembly and [0185] discusses the rotary driver 1530 as rotating in order to pump fluid; note activation causes pump to turn from off state to on state, where this interpreted as rotating at a variable rate (rate on or rate off) using an adjustable power (power when on versus no power when off)). Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date to have modified the system of Swarup to incorporate the pump in the proximal interface as disclosed by Rhee. This configuration provides the benefit of providing a mechanical and electrical connection between the instrument, pump, and robot ([0018], [0177]). Further, this reduces the amount of devices attached to the robotic system, thereby simplifying the design. It is further noted that it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Swarup to include the pump in the proximal interface since it has been held that rearranging parts of an invention involves only routine skill in the art. MPEP 2144.04(VI)(C).
While Rhee discloses a pump that rotates at a variable rate and is controllable by a processing unit ([0177], [0191], [0206]), Rhee does not explicitly disclose this is a non-zero rate to provide an adjustable evacuation rate for said pump responsive to a variable input from the first robotic input of the robotic tool driver. 
However, Ward discloses an evacuator apparatus (Figure 3: 302) including a pump (306) that rotates at a variable non-zero rate ([0035]-[0037]) to provide an adjustable evacuation rate for said pump responsive to a variable input from the first robotic input of the robotic tool driver ([0037]: Control component 204 (robotic tool driver) controls the operation (i.e. adjusts rotation and subsequent evacuation rate) of the pump 206 within evacuator apparatus 302 as a function of the aerosol or smoke sensed by sensor 108'; and if operation of the pump depends on the sensed smoke (variable input), the instruction (first robotic input) for operation (rotation/evacuation) of the pump is an adjustable evacuation rate based on information from the sensor; see also [0011], [0013], [0038], [0042]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system of Swarup/Rhee to incorporate the non-zero rate to provide an adjustable evacuation rate for said pump responsive to a variable input from the first robotic input of the robotic tool driver of Ward. This configuration is utilized in order automatically and effectively remove hazardous smoke from the surgical environment ([0007]) without interfering with the operation and requiring an additional assistant ([0008]), thereby improving the efficiency of the device.  
Regarding dependent claim 4, in view of the combination of claim 1, Rhee further discloses wherein the variable rate depends on an activation of said energy delivery surface ([0185] refers to dispensing fluid to the treatment region, where treatment occurs when the variable rate is powered on).  
Regarding dependent claim 5, in view of the combination of claim 1, Rhee further discloses wherein said end effector further comprises an ultrasonic blade (at least [0012], [0064], [0069] refers to the device including an end effector having an ultrasonic blade).
Regarding dependent claim 6, in view of the combination of claim 1, Swarup further discloses further comprising a shaft (416) extending intermediate said end effector and said proximal interface (see figure 4A), wherein said shaft comprises said channel therethrough ([0131]).
Regarding dependent claims 8-9, in view of the combination of claim 1, Swarup further discloses further comprising: a processor (302); and a memory communicatively coupled to said processor ([0087]) wherein said memory stores instructions executable by said processor to control the rotation of said first rotary driver ([0087] refers to the memory including control information in communication with the integrated circuit 426, where [0075]-[0076]  refer to the control circuits 426 as controlling the rotary drivers 234/418) (claim 8) and further comprising a control circuit (426) configured to control the rotation of said first rotary driver ([0075]-[0076]) (claim 9). 
Although Swarup discloses controlling the rotary drivers, Swarup/Rhee/Proch does not explicitly disclose this is based on a rate of smoke evacuation along said channel.
However, Ward discloses a system comprising an evacuator apparatus (Figure 3: 302) that uses a pump (306) to remove smoke ([0035]). The controller controls operation of the pump as a function of the smoke sensed by sensor (108; [0037]), where sensor (108) monitors the generation rate of smoke ([0011], [0013], [0038], [0042]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system of Swarup/Rhee to incorporate the rate sensor and control of Ward. This configuration is utilized in order automatically and effectively remove hazardous smoke from the surgical environment ([0007]) without interfering with the operation and requiring an additional assistant ([0008]), thereby improving the efficiency of the device.  
Regarding dependent claim 10, in view of the combination of claim 1, Swarup further discloses wherein said robotic surgical tool is configured to receive control signals from a processor to control the variable rate of said first rotary driver ([0087] refers to the memory including control information in communication with the integrated circuit 426, where [0075]-[0076] refer to the control circuits 426 as controlling the rotary drivers 234/418). 
Regarding dependent claim 21, in view of the combination of claim 1, Ward further discloses wherein the variable input from the first robotic input is based on inputs from at least two sources ([0030]: sensor 108 (and may include other sensors) for measuring a variety of tissue and energy properties (e.g., tissue impedance, output current and/or voltage, etc.)).  
Claims 2-3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Swarup et al (US PGPUB: 2009/0088774) in view of Rhee et al (US PGPUB: 2014/0005668) and Ward (US PGPUB: 2012/0197250), further in view of Proch et al (US Patent No.: 6,126,592).  
Regarding dependent claims 2 and 3, in view of the combination of claim 1, Swarup/Rhee fails to disclose the pump to be an evacuation pump. 
However, Proch discloses a medical device system comprising a reversible pump (14) for irrigating at a predetermined flow rate and evacuating at a predetermined flow rate by reversing the flow (Col. 3, Line 63- Col. 4, Line 3). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the pump of Swarup/Rhee to be an evacuation pump as disclosed by Proch. This configuration provides the benefit of selective irrigation and evacuation of fluid at a surgical site (Col. 2, Lines 10-12). 
Further, Swarup/Rhee fail to disclose wherein the variable rate depends on a rate of smoke evacuation along said channel (claim 2); and further comprising a sensor configured to detect a rate of smoke evacuation through said channel (claim 3).
However, Ward discloses a system comprising an evacuator apparatus (Figure 3: 302) that uses a pump (306) to remove smoke ([0035]). The controller controls operation of the pump as a function of the smoke sensed by sensor (108; [0037]), where sensor (108) monitors the generation rate of smoke ([0011], [0013], [0038], [0042]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system of Swarup/Rhee/Proch to incorporate the rate sensor and control of Ward. This configuration is utilized in order automatically and effectively remove hazardous smoke from the surgical environment ([0007]) without interfering with the operation and requiring an additional assistant ([0008]), thereby improving the efficiency of the device.  
Regarding dependent claim 11, in view of the combination of claim 1, Proch further discloses wherein said pump is further configured to move insufflation gases (Col. 3, Line 63- Col. 4, Line 3 refer to pump 14 as configured to provided evacuation and is capable of moving insufflation gases).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Swarup et al (US PGPUB: 2009/0088774) in view of Rhee et al (US PGPUB: 2014/0005668) and Ward (US PGPUB: 2012/0197250), further in view of Shelton (US PGPUB: 2007/0125826). 
Regarding dependent claim 7, in view of the combination of claim 1, although Rhee discloses a pump, Rhee does not explicitly disclose the pump comprises a lobe pump.
However, Shelton discloses a medical device comprising a fluid control system that utilizes a lobe pump (abstract, [0022], [0046]-[0047]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the device of Swarup/Rhee. This configuration provides the benefit of a desirable degree of mechanical advantage between the activation and the power output of the rotary lobe pump ([0012]).
Claims 12, 14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Swarup et al (US PGPUB: 2009/0088774) in view of Rhee et al (US PGPUB: 2014/0005668), further in view of Proch et al (US Patent No.: 6,126,592), Ward (US PGPUB: 2012/0197250), and Kumar et al (US PGPUB: 2008/0091071). 
Regarding independent claim 12, Swarup discloses a robotic surgical system (100), comprising: 
an energy tool (400), comprising: 
a channel ([0131] refers to flush tube 476 in shaft 416 for fluid transport to the target site, interpreted as channel); and
a drive housing (combination of interface 412 and adapter 228) configured to releasably engage a robotic tool driver ([0075]: The one or more rotatable receiving members 418 can mechanically couple respectively to one or more rotatable drivers 234 of the adapter 228. The robotic surgical tool 101A may further include release levers 416 to release it from the adapter 228), wherein said drive housing comprises:
a rotary driver (418/234) drivable by a robotic input of the robotic tool driver ([0084]: the operator O at the surgical master control console 150 may turn the rotatable drivers (418) in one direction from center; where an operator remotely turning rotatable drivers is transmitted as a robotic input at the control console/robotic tool driver); and 
a processor (integrated circuit 426); and 
a memory communicatively coupled to said processor, wherein said memory stores instructions executable by said processor to control the rotation of said rotary driver ([0087], [0089] refers to the memory of a control circuit including control information in communication with the integrated circuit 426, where [0075]-[0076] refer to the control circuits 426 as controlling the rotary drivers 234/418). 
Although Swarup discloses the rotary drivers are rotated to actuate the systems and tools of the robotic surgical instrument (101; [0081]), Swarup fails to teach the drive housing comprising a pump fluidically coupled to said channel and driven by said rotary driver.
However, Rhee discloses a surgical tool (Fig. 48: 1520) comprising drive housing (1522) for mounting the surgical tool on a robotic surgical system ([0184]). The drive housing (1522) includes a fluid management system (1521). This fluid management system comprises a pump (1528) fluidically coupled to a channel (1512; [0185]) and driven by a fist rotary driver (drive assembly 1506 including roller 1530. Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date to have modified the system of Swarup to incorporate the pump in the drive housing as disclosed by Rhee. This configuration provides the benefit of providing a mechanical and electrical connection between the instrument, pump, and robot ([0018], [0177]). Further, this reduces the amount of devices attached to the robotic system, thereby simplifying the design. It is further noted that it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Swarup to include the pump in the drive housing since it has been held that rearranging parts of an invention involves only routine skill in the art. MPEP 2144.04(VI)(C).
While Rhee discloses a pump, Swarup/Rhee fail to disclose the pump to be an evacuation pump. 
However, Proch discloses a medical device system comprising a reversible pump (14) for irrigating at a predetermined flow rate and evacuating at a predetermined flow rate by reversing the flow (Col. 3, Line 63- Col. 4, Line 3). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the pump of Swarup/Rhee to be an evacuation pump as disclosed by Proch. This configuration provides the benefit of selective irrigation and evacuation of fluid at a surgical site (Col. 2, Lines 10-12). 
Although Swarup discloses the rotary drivers are rotated to actuate the systems and tools of the robotic surgical instrument (101; [0081]), Swarup does not explicitly disclose these systems and tools include a sensor in communication with a processor; and the processor controlling rotation of the robotic input to control the rotary driver based on input from the sensor to provide a variable evacuation rate for said pump. 
However, Ward discloses a system comprising an evacuator apparatus (Figure 3: 302) that uses a pump (306) to remove smoke ([0035]). The controller controls operation of the pump (i.e. adjusts rotation and subsequent evacuation rate) as a function of the smoke sensed by a sensor (108; [0037]), where sensor (108) monitors the generation rate of smoke ([0011], [0013], [0038], [0042]) and if operation of the pump depends on the sensed smoke (variable input), the instruction (robotic input) from the controller (robotic tool driver) for operation (rotation/evacuation) of the pump is an adjustable robotic input based on information from the sensor to provide a variable evacuation rate for said pump. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system of Swarup/Rhee/Proch to incorporate the sensor, pump, and control of the pump based on the sensor input of Ward. This configuration is utilized in order automatically and effectively remove hazardous smoke from the surgical environment ([0007]) without interfering with the operation and requiring an additional assistant ([0008]), thereby improving the efficiency of the device.  
Further, the combination does not explicitly disclose an evacuation channel extending from said pump to an external reservoir.
However, Kumar discloses a medical system (Fig. 1) comprising an evacuation channel (45) extending from a pump (14) to an external reservoir (16; [0051], [0071]; note fluid is evacuated from housing 30 into external reservoir 16 via channel 45). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the drive housing of Swarup/Rhee/Proch/Ward to incorporate the evacuation channel extending from said pump to an external reservoir of Kumar. This configuration provides the benefit of clear visualization during the procedure ([0071]). 
Regarding dependent claim 14, in view of the combination of claim 12, Swarup further discloses wherein said energy tool comprises a tissue- contacting electrode (582A-B; [0145]).
While Rhee discloses a pump, Swarup/Rhee fail to disclose the pump to be an evacuation pump. 
However, Proch discloses a medical device system comprising a reversible pump (14) for irrigating at a predetermined flow rate and evacuating at a predetermined flow rate by reversing the flow (Col. 3, Line 63- Col. 4, Line 3). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the pump of Swarup/Rhee to be an evacuation pump as disclosed by Proch. This configuration provides the benefit of selective irrigation and evacuation of fluid at a surgical site (Col. 2, Lines 10-12). 
Further, Swarup discloses the rotary drivers are rotated to actuate the systems and tools of the robotic surgical instrument (101; [0081]), Swarup/Rhee/Proch does not explicitly disclose wherein said memory stores instructions executable by said processor to control the rotation of said rotary driver based on an activation of said tissue-contacting electrode. 
However, Ward discloses a system comprising an evacuator apparatus (Figure 3: 302) that uses a pump (306) to remove smoke ([0035]). A generator supplies electrosurgical energy to an electrode ([0026]) as a function of the data sensed from the senor ([0025]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system of Swarup/Rhee/Proch to incorporate the sensor, pump, and control of the pump based on the sensor input Ward. This configuration is utilized in order automatically and effectively remove hazardous smoke from the surgical environment ([0007]) without interfering with the operation and requiring an additional assistant ([0008]), thereby improving the efficiency of the device.  
Regarding dependent claim 16, in view of the combination of claim 12, Swarup further discloses further comprising a motor drivingly engaged with said rotary driver ([0134] refers to rotary driver 418/234 coupled to a drive motor), and wherein said processor is in signal communication with said motor ([0130] refers to the motor receiving control signals from the control console).
Regarding dependent claim 17, in view of the combination of claim 12, Swarup further discloses wherein said energy tool comprises said processor (0075]-[0076] refer to the control circuits 426 as controlling the rotary drivers 234/418; refer to Figure 4F which displays control circuit 426 as part of the base 412 of energy tool 400). 
Regarding dependent claim 18, in view of the combination of claim 12, Swarup further discloses further comprising a surgical hub (150) comprising a situational awareness module (control architecture 1600 of Figure 16A), wherein said memory stores instructions executable by said processor to control the rotation of said rotary driver based on input from said situational awareness module tool ([0209]-[0211] refers to control architecture as determining the controls of the robot, interpreted as controlling rotation of rotary driver, based on the inputs from the control console as well as feedback from a sensor).
Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Swarup et al (US PGPUB: 2009/0088774) in view of Rhee et al (US PGPUB: 2014/0005668), Proch et al (US Patent No.: 6,126,592), Ward (US PGPUB: 2012/0197250), and Kumar et al (US PGPUB: 2008/0091071), further in view of Lalomia et al (US PGPUB: 2010/0049152). 
Regarding dependent claim 13, in view of the combination of claim 12, Swarup/Rhee/Ward fail to disclose wherein said sensor is configured to supply signals to said processor indicative of a volume of smoke detected by said sensor.
However, Lalomia discloses a smoke evacuation system (Figure 41: 800; [0211]) comprising a processor (818) electrically coupled to a sensor (818) configured to sense an amount of smoke traveling through the channel (802; [0023], [0220]; interpreted as indicative of a volume of smoke). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system of Swarup/Rhee/Ward/Kumar to incorporate the sensor of Lalomia. This configuration provides the benefit of automatic smoke removal without requiring any interaction by a user ([0025]). 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Swarup et al (US PGPUB: 2009/0088774) in view of Rhee et al (US PGPUB: 2014/0005668), Proch et al (US Patent No.: 6,126,592), Ward (US PGPUB: 2012/0197250), and Kumar et al (US PGPUB: 200/0091071), further in view of Sholev et al (US PGPUB: 2014/0163359). 
Regarding dependent claim 15, in view of the combination of claim 12, the combination does not explicitly disclose wherein said sensor comprises an imaging device. 
However, Sholev discloses a system including an imaging device ([0128], [0171], claim 97). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system of Swarup/Rhee/Ward/Kumar to incorporate the sensor comprising an imaging device of Sholev. This configuration provides the benefit of increasing visibility by monitoring and controlling the smoke created during the procedure ([0516]).  
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Swarup et al (US PGPUB: 2009/0088774) in view of Rhee et al (US PGPUB: 2014/0005668), further in view of Proch et al (US Patent No.: 6,126,592), Ward (US PGPUB: 2012/0197250), Kumar et al (US PGPUB: 2008/0091071), and Look et al (US PGPUB: 2015/0282821).
Regarding independent claim 19, Swarup discloses a robotic surgical system (100), comprising: 
an energy tool (400), comprising: 
a channel ([0131] refers to flush tube 476 in shaft 416 for fluid transport to the target site, interpreted as channel); and 
a proximal housing (combination of interface 412 and adapter 228), configured to releasably engage a robotic tool driver ([0075]: The one or more rotatable receiving members 418 can mechanically couple respectively to one or more rotatable drivers 234 of the adapter 228. The robotic surgical tool 101A may further include release levers 416 to release it from the adapter 228), wherein said proximal housing comprises:
	a rotary driver (234/418; [0075], [0134]) drivable by a robotic input of the robotic tool driver ([0084]: the operator O at the surgical master control console 150 may turn the rotatable drivers (418) in one direction from center; where an operator remotely turning rotatable drivers is transmitted as a robotic input at the control console/robotic tool driver); and 
a control circuit (426) configured to control the rotation of said rotary driver ([0087], [0089] refers to the memory of a control circuit including control information in communication with the integrated circuit 426, where [0075]-[0076] refer to the control circuits 426 as controlling the rotary drivers 234/418). 
Although Swarup discloses the rotary drivers are rotated to actuate the systems and tools of the robotic surgical instrument (101; [0081]), Swarup fails to teach the proximal housing comprising a pump fluidically coupled to said channel and driven by said rotary driver. 
However, Rhee discloses a surgical tool (Fig. 48: 1520) comprising proximal housing (1522) for mounting the surgical tool on a robotic surgical system ([0184]). The proximal housing (1522) includes a fluid management system (1521). This fluid management system comprises a pump (1528) fluidically coupled to a channel (1512; [0185]) and driven by a fist rotary driver (drive assembly 1506 including roller 1530. Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date to have modified the system of Swarup to incorporate the pump in the proximal housing as disclosed by Rhee. This configuration provides the benefit of providing a mechanical and electrical connection between the instrument, pump, and robot ([0018], [0177]). Further, this reduces the amount of devices attached to the robotic system, thereby simplifying the design. It is further noted that it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Swarup to include the pump in the proximal housing since it has been held that rearranging parts of an invention involves only routine skill in the art. MPEP 2144.04(VI)(C).
While Rhee discloses a pump, Swarup/Rhee fail to disclose the pump to be an evacuation pump. 
However, Proch discloses a medical device system comprising a reversible pump (14) for irrigating at a predetermined flow rate and evacuating at a predetermined flow rate by reversing the flow (Col. 3, Line 63- Col. 4, Line 3). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the pump of Swarup/Rhee to be an evacuation pump as disclosed by Proch. This configuration provides the benefit of selective irrigation and evacuation of fluid at a surgical site (Col. 2, Lines 10-12). 
Although Swarup discloses the rotary drivers are rotated to actuate the systems and tools of the robotic surgical instrument (101; [0081]), Swarup does not explicitly disclose a control circuit configured to control rotation of the robotic input to control the rotation of said rotary driver based on input from said sensor to provide a variable evacuation rate for said pump.
However, Ward discloses a system comprising an evacuator apparatus (Figure 3: 302) that uses a pump (306) to remove smoke ([0035]). The controller (robotic tool driver) controls operation of the pump (i.e. adjusts rotation and subsequent evacuation rate) as a function of the smoke sensed by a sensor (108; [0037]), where sensor (108) monitors the generation rate of smoke ([0011], [0013], [0038], [0042]) and if operation of the pump depends on the sensed smoke (variable input), the instruction (robotic input) for operation (rotation/evacuation) of the pump is an adjustable instruction based on information from the sensor to provide a variable evacuation rate for said pump. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system of Swarup/Rhee to incorporate the sensor, pump, and control of the pump based on the sensor input Ward. This configuration is utilized in order automatically and effectively remove hazardous smoke from the surgical environment ([0007]) without interfering with the operation and requiring an additional assistant ([0008]), thereby improving the efficiency of the device.  
Further, the combination does not explicitly disclose an evacuation channel extending from said pump to a reservoir external to said proximal housing.
However, Kumar discloses a medical system (Fig. 1) comprising an evacuation channel (45) extending from a pump (14) to an external reservoir (16; [0051], [0071]; note fluid is evacuated from housing 30 into external reservoir 16 via channel 45). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the drive housing of Swarup/Rhee/Proch/Ward to incorporate the evacuation channel extending from said pump to an external reservoir of Kumar. This configuration provides the benefit of clear visualization during the procedure ([0071]).
Further, the combination does not explicitly disclose the evacuation channel terminates in a fitting, wherein said fitting is selectively coupled to the reservoir.
However, Look discloses a medical system (Fig. 43) including an evacuation channel (10) terminating in a luer fitting (36/38) that is selectively coupled to a reservoir (6; [0126]-[0127] “the vacuum source 6 may comprise any other type of evacuatable reservoir”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Swarup to incorporate the fitting coupled to the reservoir of Look. This configuration provides the benefit of an attachable/detachable connection ([0127]), thereby allowing for easier replacement of parts. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Swarup et al (US PGPUB: 2009/0088774) in view of Rhee et al (US PGPUB: 2014/0005668), further in view of Proch et al (US Patent No.: 6,126,592) and Ward (US PGPUB: 2012/0197250), and further in view of Kumar et al (US PGPUB: 2008/0091071). 
Regarding independent claim 20, Swarup discloses a non-transitory computer readable medium storing computer readable instructions (151; [0059], [0087]) which, when executed, cause a machine to:  
adjust a rotation of a rotary driver on a robotic surgical tool (tool 400; [0087], [0089] refers to the memory of a control circuit including control information in communication with the integrated circuit 426, where [0075]-[0076] refer to the control circuits 426 as controlling the rotary drivers 234/418); 
and a drive housing (combination of interface 412 and adapter 228) of the robotic surgical tool (Fig. 4A-4F: 400). 
 Although Swarup discloses the rotary drivers are rotated to actuate the systems and tools of the robotic surgical instrument (101; [0081]), Swarup fails to teach the drive housing comprising a pump on a drive housing that is fluidically coupled to a channel; and wherein the rotary driver is operably coupled to a pump. 
However, Rhee discloses a surgical tool (Fig. 48: 1520) comprising drive housing (1522) for mounting the surgical tool on a robotic surgical system ([0184]). The drive housing (1522) includes a fluid management system (1521). This fluid management system comprises a pump (1528) fluidically coupled to a channel (1512; [0185]) and driven by a fist rotary driver (drive assembly 1506 including roller 1530). Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date to have modified the system of Swarup to incorporate the pump in the drive housing as disclosed by Rhee. This configuration provides the benefit of providing a mechanical and electrical connection between the instrument, pump, and robot ([0018], [0177]). Further, this reduces the amount of devices attached to the robotic system, thereby simplifying the design. It is further noted that it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Swarup to include the pump in the drive housing since it has been held that rearranging parts of an invention involves only routine skill in the art. MPEP 2144.04(VI)(C).
While Rhee discloses a pump in the drive housing couple to a channel, Rhee does not explicitly disclose the channel is an evacuation channel. 
However, Proch discloses a medical device system comprising a reversible pump (14) for irrigating at a predetermined flow rate and evacuating at a predetermined flow rate by reversing the flow (Col. 3, Line 63- Col. 4, Line 3) through an evacuation channel (26; Col. 2, Lines 65-67). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the pump of Swarup/Rhee to be an evacuation pump and channel as disclosed by Proch. This configuration provides the benefit of selective irrigation and evacuation of fluid at a surgical site (Col. 2, Lines 10-12). 
 Although Swarup discloses the rotary drivers are rotated to actuate the systems and tools of the robotic surgical instrument (101; [0081]), Swarup does not explicitly disclose receiving a signal from a sensor in communication with the robotic tool; and adjusting rotation of a robotic input of a robotic tool driver configured to drive a rotary driver based on the signal, wherein the signal corresponds to an adjustable evacuation rate for the pump. 
However, Ward discloses a system comprising an evacuator apparatus (Figure 3: 302) that uses a pump (306) to remove smoke ([0035]) via and evacuation channel (304). The controller (robotic tool driver) controls operation of the pump (i.e. adjusts rotation and subsequent evacuation rate) as a function of the smoke sensed by a sensor (108; [0037]), where sensor (108) monitors the generation rate of smoke ([0011], [0013], [0038], [0042]) and if operation of the pump depends on the sensed smoke (variable input), the instruction (robotic input) for operation (rotation/evacuation) of the pump is a signal corresponding to an adjustable evacuation rate for the pump based on information from the sensor. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system of Swarup to incorporate the sensor, pump, channel, and control of the pump based on the sensor input Ward. This configuration is utilized in order automatically and effectively remove hazardous smoke from the surgical environment ([0007]) without interfering with the operation and requiring an additional assistant ([0008]), thereby improving the efficiency of the device.  
Further, the combination does not explicitly disclose an evacuation channel extending from said pump to an external reservoir.
However, Kumar discloses a medical system (Fig. 1) comprising an evacuation channel (45) extending from a pump (14) to an external reservoir (16; [0051], [0071]; note fluid is evacuated from housing 30 into external reservoir 16 via channel 45). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the drive housing of Swarup/Rhee/Proch/Ward to incorporate the evacuation channel extending from said pump to an external reservoir of Kumar. This configuration provides the benefit of clear visualization during the procedure ([0071]). 
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Swarup et al (US PGPUB: 2009/0088774) in view of Rhee et al (US PGPUB: 2014/0005668) and Ward (US PGPUB: 2012/0197250), further in view of Bailey et al (WO 2015/153642).  
Regarding dependent claim 22, in view of the combination of claim 1, although Rhee discloses wherein said proximal interface (1522) comprises a transmission (drive assembly 1506) comprising said first rotary driver (roller 1530), wherein said first rotary driver drives said pump ([0185] discusses the rotary driver 1530 as rotating in order to pump fluid); wherein said first rotary driver drives said end effector between an open configuration and a closed configuration ([0185]: The rollers 1530, 1532 may be operatively coupled to one or more rotatable spools such as rotatable bodies 576 (FIG. 29-31) or 612 (FIGS. 32-46) are coupled to the driven elements; [0166]: Each of the rotatable bodies 612 is coupled to a gear train or gear mechanism to provide shaft articulation and rotation and clamp jaw open/close and knife actuation), Rhee fails to explicitly disclose wherein said transmission is configurable between a first state and a second state (i.e., using Rhee’s rotatable bodies 612 for only pumping via roller 1530 or only clamp opening/closing; as currently disclosed, the motion of rotatable bodies 612 is being interpreted as facilitating pumping and clamp opening at the same time/a single state and the switching is not explicitly stated)
However, Bailey discloses disclose wherein said transmission is configurable between a first state and a second state ([0009]: The drive mechanism has a first motor interface and a transmission. The transmission includes a shift mechanism movable between a first state and a second state. In the first state the first motor interface is coupled via the transmission to drive the first end effector component without driving the second end effector component. In the second state the first motor interface being coupled via the transmission to drive the second end effector component without driving the first end effector component; where Bailey’s first motor interface is seen as the same as Rhee’s rotatable bodies 612). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the transmission states of Swarup/Rhee to those of Bailey for the purpose of enabling switching between two states where the states include driving a first component in the first state without driving the second component and driving a second component in the second state without driving the first component (Bailey: [0009]). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abigail M Ziegler whose telephone number is (571) 272-1991. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Rodden can be reached on (303) 297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        



/ABIGAIL M ZIEGLER/Examiner, Art Unit 3794